UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-22283 StellarOne Corporation (Exact name of registrant as specified in its charter) Virginia 54-1829288 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 590 Peter Jefferson Parkway Charlottesville, Virginia (Address of principal executive offices) (Zip Code) (Registrant's telephone number 434-964-2211, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such report(s), and (2) has been subject to such filing requirements for the past 90days.YesxNoo. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for shorter period that the registrant was required to submit and post such files).YesoNoo. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated fileroSmaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b – 2 of the Exchange Act). YesoNox As of May 5, 2011 there were 22,978,274 shares of common stock, $1.00 par value per share, issued and outstanding. Table of Contents STELLARONE CORPORATION INDEX PART I - FINANCIAL INFORMATION ITEM 1 Financial Statements (Unaudited): Consolidated Balance Sheets 1 Consolidated Statements of Income 2 Consolidated Statements of Changes in Stockholders' Equity& Comprehensive Income 3 Consolidated Statements of Cash Flows 4 Notes to UnauditedConsolidated Financial Statements 5 ITEM 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 23 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 33 ITEM 4 Controls and Procedures 33 PART II - OTHER INFORMATION ITEM 1 Legal Proceedings 34 ITEM 1A Risk Factors 34 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 34 ITEM 3 Defaults Upon Senior Securities 34 ITEM 4 (Removed and Reserved) 34 ITEM 5 Other Information 34 ITEM 6 Exhibits 35 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. Financial statements (Unaudited) STELLARONE CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands) March 31, December 31, Assets Cash and due from banks $ $ Federal funds sold Interest-bearing deposits in banks Cash and cash equivalents Investment securities available for sale, at fair value Mortgage loans held for sale Loans receivable, net of allowance for loan losses, 2011, $37,519; 2010, $37,649 Premises and equipment, net Accrued interest receivable Deferred income tax asset Core deposit intangibles, net Goodwill Bank owned life insurance Foreclosed assets Other assets Total assets $ $ Liabilities Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Short-term borrowings Federal Home Loan Bank advances Subordinated debt Accrued interest payable Other liabilities Total liabilities Stockholders' Equity Preferred stock; no par value; 5,000,000 shares authorized;no shares issued and outstanding; - - Preferred stock; $1,000 per share liquidation preference; 30,000 shares issued and outstanding; Common stock; $1 par value; 35,000,000 shares authorized; 2011: 22,775,733 shares issued and outstanding; 2010: 22,748,062 shares issued and outstanding. Additional paid-in capital Retained earnings Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 Table of Contents STELLARONE CORPORATION AND SUBSIDIARIES CONSOLIDATED INCOME STATEMENTS (In thousands, except per share data) Three Months Ended March 31, Interest and Dividend Income Loans, including fees $ $ Federal funds sold and deposits in other banks 68 61 Investment securities: Taxable Tax-exempt Dividends - 29 Total interest income Interest Expense Deposits Federal funds repurchased and securities sold under agreements to repurchase 8 6 Federal Home Loan Bank advances Subordinated debt Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest Income Retail banking fees Commissions and fees from fiduciary activities Brokerage fee income Mortgage banking-related fees Losses on mortgage indemnifications and repurchases ) ) Gain on sale of financial center - Gains on sale of premises and equipment - 27 Gains on sale of securities available for sale 10 Losses on sale / impairment of foreclosed assets ) ) Income from bank owned life insurance Other operating income Total noninterest income Non-interest Expense Compensation and employee benefits Net occupancy Supplies and equipment Amortization of intangible assets Marketing State franchise taxes FDIC insurance Data processing Professional fees Telecommunications Other operating expenses Total noninterest expense Income before income taxes Income tax expense Net income $ $ Dividends and accretion on preferred stock ) ) Net income available to common shareholders $ $ Basic net income per common share available to common shareholders $ $ Diluted net income per common share available to common shareholders $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 Table of Contents STELLARONE CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY AND COMPREHENSIVE INCOME (In thousands) Accumulated Other Additional Compre- Compre- Preferred Common Paid-In Retained hensive hensive Stock Stock Capital Earnings Income Income Total Balance, January 1, 2010 $ Comprehensive income: Net income - $ Other comprehensive income, net of tax: Unrealized holding gains arising during the period (net of tax of $409) - Reclassification adjustment (net of tax of $106) - Change in post retirement liability (net of tax, $66) - ) - Other comprehensive income - Total comprehensive income - $ - Cash dividends paid or accrued: Common ($0.04 per share) - - - ) - ) Preferred cumulative 5% - - - ) - ) Accretion on preferred stock discount 88 - - ) - - Stock-based compensation expense (7,385 shares) - 7 - - Exercise of stock options (16,306 shares) - 17 - - Balance, March 31, 2010 $ Balance, January 1, 2011 $ Comprehensive income: Net income - $ Other comprehensive income, net of tax: Unrealized holding gains arising during the period (net of tax of $288) - Reclassification adjustment (net of tax of $4) - (6 ) - Change in post retirement liability (net of tax, $42) - ) - Change in cash flow hedge (net of tax, $11) - 20 - Other comprehensive income - Total comprehensive income - $ - Cash dividends paid or accrued: - Common ($0.04 per share) - - - ) - ) Preferred cumulative 5% - - - ) - ) Accretion on preferred stock discount 95 - - ) - - Stock-based compensation expense (5,831 shares) - 6 - - Exercise of stock options (21,840 shares) - 22 - - Balance, March 31, 2011 $ The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents STELLARONE CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Three Months Ended March 31, Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization of intangible assets Provision for loan losses Deferred tax benefit ) ) Stock-based compensation expense Losses / impairments on foreclosed assets Gains on sale of premises and equipment - ) Gain on sale of financial center - ) Gains on sale of securities available for sale ) ) Mortgage banking-related fees ) ) Proceeds from sale of mortgage loans Origination of mortgage loans for sale ) ) Amortization of securities premiums and accretion of discounts, net Income on bank owned life insurance ) ) Changes in assets and liabilities: Decrease (increase) in accrued interest receivable ) Decrease (increase) in other assets ) Decrease in accrued interest payable ) ) Increase (decrease) in other liabilities 60 Net cash provided by operating activities $ $ Cash Flows from Investing Activities Proceeds from maturities and principal payments of securities available for sale $ $ Proceeds from sales and calls of securities available for sale Purchase of securities available for sale ) ) Net decrease in loans Proceeds from sale of premises and equipment - 19 Purchase of premises and equipment ) ) Proceeds from sale of foreclosed assets Cash paid in sale of financial center, net - ) Net cash provided by investing activities $ $ Cash Flows from Financing Activities Net (decrease) increase in demand, money market and savings deposits $ ) $ Net decrease in certificates of deposit ) ) Net increase in federal funds purchased and securities sold under agreements to repurchase Principal payments on Federal Home Loan Bank advances ) ) Proceeds from exercise of stock options Cash dividends paid ) ) Net cash used by financing activities $ ) $ ) Increase in cash and cash equivalents $ $ Cash and Cash Equivalents Beginning Ending $ $ Supplemental Schedule of Noncash Activities Foreclosed assets acquired in settlement of loans $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents STELLARONE CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 1. Organization StellarOne Corporation (“Company”) is a Virginia bank holding company headquartered in Charlottesville, Virginia.The Company’s sole banking affiliate is StellarOne Bank headquartered in Christiansburg, Virginia.Additional subsidiaries of the Company include VFG Limited Liability Trust and FNB (VA) Statutory Trust II, both of which are associated with the Company’s subordinated debt issues and are not subject to consolidation.The consolidated statements include the accounts of the Company and its wholly-owned banking subsidiary. All significant intercompany accounts have been eliminated.In the opinion of management, the accompanying consolidated financial statements contain all adjustments necessary to present fairly the financial position as of March 31, 2011 and December 31, 2010, and the results of operations and cash flows for the three months ended March 31, 2011 and 2010.The statements should be read in conjunction with the Notes to Financial Statements included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010.The results of operations for the three month period ended March 31, 2011 are not necessarily indicative of the results to be expected for the full year. 2. Participation in U.S. Treasury Capital Purchase Program On December19, 2008, the Company issued 30,000 shares of preferred stock to the U.S. Treasury for $30million pursuant to the U.S. Treasury Capital Purchase Program (“CPP”). Additionally, the Company issued 302,622 common stock warrants to the U.S. Treasury as a condition to its participation in the CPP. The warrants are immediately exercisable, expire 10years from the date of issuance and have an exercise price of $14.87 per share.Proceeds from this sale of the preferred stock have been used for general corporate purposes, including supporting the continued, anticipated growth of the Company. The CPP preferred stock is non-voting, other than having class voting rights on certain matters, and pays cumulative dividends quarterly at a rate of 5% per annum for the first five years and 9% thereafter. The Company may redeem the preferred shares with the approval of the Federal Reserve during the first three years at par value plus accrued and unpaid dividends and thereafter without restriction. A value of $1.9million was assigned to the common stock warrants based on their relative fair value, accordingly, $28.1million has been assigned to the SeriesA preferred stock.The discount is being accreted up to the redemption amount of $30million over a five year term. See Footnote 12. Subsequent Events for a discussion of a partial redemption of the preferred shares that occurred subsequent to the end of the reporting period. 5 Table of Contents STELLARONE CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 3. Investment Securities A summary of the amortized cost and fair value of securities with gross unrealized gains and losses is presented below (in thousands). March 31, 2011 December 31, 2010 Gross Gross Gross Gross Amortized Unrealized Unrealized Fair Amortized Unrealized Unrealized Fair Cost Gains Losses Value Cost Gains Losses Value Securities Available for Sale: U. S. Government agencies $ $ $ ) $ - $ State and municipals ) ) Corporate bonds - - Collateralized mortgage obligations 82 ) - Agency mortgage backed securities ) ) Other - Total $ $ $ ) $ ) $ The book value of securities pledged to secure deposits and for other purposes amounted to $147.9 million and $156.3 million at March 31, 2011 and December31, 2010, respectively. Information pertaining to sales and calls of securities available for sale is as follows (in thousands): Three Months Ended March 31, Proceeds from sales/calls $ $ Gross realized gains 10 Gross realized losses - (8
